ORDER

PER CURIAM:
Robert and Bessie Dumsday appeal from the trial court’s grant of summary judgment to City of Sedalia, Missouri (“the city”) on its petition for an order to remove the Dumsdays from their property so that the city could demolish the home there, which constituted a public nuisance pursuant to the city’s Code of Ordinances. The Dumsdays claim that the order of the city’s Board of Appeals. (“Board”) was not final because it made contradictory declarations and because it ordered future time*733ly performance by Dumsdays, but they were not notified of any right to a further hearing when-they were determined not to have met the requirements of the order. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).